Per Curiam.
Appeal by defendant from a judgment for the recovery of certain lands.
Appellant claims the deed from Harvey to Lacey is void, because it contains no description of the lands sought to be conveyed.
The deed purports to remise, release, and forever quit claim .... those certain pieces and parcels of land in the county *397of San Francisco, State of California, bounded and particularly described as follows, to wit: “Gift Map No. 2, lots No. 308 to 405 inclusive. Gift Map No. 2, lots No. 406, 407; together with all tenements, hereditaments thereto belonging, and also all the estate, right, title, and interest,” etc.
If there was a map of lands in San Francisco known as “ Gift Map No. 2,” the description is sufficient. We cannot say, therefore, that it is insufficient. (Penry v. Richards, 52 Cal. 496.)
Appellant also urges the second deed from Harvey to Lacey contains no description, and is void. The descriptive clause is,
“all lands and real estate belonging to the said party of the first part, wherever the same may be situated, together,” etc.
If the lands in controversy belonged to Harvey they passed by the deed last mentioned. (Lick v. O’Donnell, 3 Cal. 59.)
The testimony of Harvey—if believed by the court below, and it would appear from the finding it was believed—proved that defendant occupied with the consent of plaintiff's grantor, with an agreement on his part that he would surrender possession on demand. The demand was made.
Judgment and order denying new trial affirmed,